Citation Nr: 1415245	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for a service-connected lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2013, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The Board notes that implied claims for service connection for depression and hypertension and entitlement to a total disability rating based upon individual unemployablity (TDIU) were addressed in an October 2008 rating decision.  However, the claims file indicates that this decision and the prior VCAA notice letters regarding these claims were sent to a previous address of the Veteran.  Although he had notified VA in August 2008 that he had moved to Georgia, the notice letter in October 2008 was sent to South Carolina.  It is unclear if the Veteran was ever notified of the existence of these claims or their determination.   

The issues of service connection for a left shoulder disorder, a left foot disorder, a neck disorder, hypertension, an acquired psychiatric disorder secondary to a service-connected back disorder, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he should have been assigned a higher disability rating for his low back disability than the currently assigned 10 percent rating.  The Veteran argues that his condition causes stiffness, numbness, and pain in the low back which occurs constantly.

In September 2009, the Veteran submitted a statement that indicated that his back pain was interfering with his prior occupation to the extent that he changed jobs to become a security officer.  However, he indicated that his new position required more walking than his previous job and that it was causing sharp pains in his low back.  He also reported that he was noticing a limp or change in his gait due to the increased pain associated with walking.  

The Veteran's last VA examination was in June 2009.  The examiner did not note any complaints from the Veteran regarding a limp, and his gait and posture was noted to be within normal limits.  However, in claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred approximately five years ago and he has subsequently provided lay evidence that indicates a worsening of condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of the service-connected low back disability should be afforded.

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected low back disability, including hospitalizations and examinations from any VA or private facility from 2009 to the present. Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  

2. Obtain the Veteran's medical records from the Atlanta VAMC and associated clinics for treatment from August 2009 to the present.

3. After contacting the Veteran and obtaining any updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of his service-connected low back disability, to include, but not limited to: muscle spasm or guarding severe enough to result in an abnormal gait.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. Finally, following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

